19-10412-jlg          Doc 700       Filed 06/12/19      Entered 06/12/19 13:09:53              Main Document
                                                       Pg 1 of 3




      UNITED STATES BANKRUPTCY COURT
      SOUTHERN DISTRICT OF NEW YORK
      ---------------------------------------------------------------X
                                                                     :
      In re                                                          :     Chapter 11
                                                                     :
      DITECH HOLDING CORPORATION, et al.,                            :     Case No. 19-10412 (JLG)
                                                                     :
                                 Debtors.1                           :     (Jointly Administered)
                                                                     :
      ---------------------------------------------------------------X

                  ORDER GRANTING EMERGENCY MOTION
                OF DEBTORS TO SHORTEN TIME AND FIX DATE
          AND TIME FOR HEARING TO CONSIDER MOTION OF DEBTORS
       PURSUANT TO RULE 9019 OF THE FEDERAL RULES OF BANKRUPTCY
          PROCEDURE FOR APPROVAL OF A SETTLEMENT AGREEMENT
      AND MUTUAL RELEASE AMONG DEBTORS AND BANK OF AMERICA, N.A.

                Upon the motion (the “Motion”)2 of Ditech Holding Corporation and its debtor

affiliates, as debtors and debtors in possession in the above-captioned chapter 11 cases

(collectively, the “Debtors”), for an order shortening the time for notice and fixing the date

and time for the hearing on the Debtors’ Motion pursuant to Bankruptcy Rule 9019 for

approval of a settlement agreement and mutual release among the Debtors and Bank of

America, N.A. (the “Settlement Motion”), all as more fully set forth in the Motion; and the

Court having jurisdiction to consider the Motion and the relief requested therein pursuant to

28 U.S.C. §§ 157 and 1334, and the Amended Standing Order of Reference M-431, dated


  1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
      identification number, as applicable, are Ditech Holding Corporation (0486); DF Insurance Agency LLC
      (6918); Ditech Financial LLC (5868); Green Tree Credit LLC (5864); Green Tree Credit Solutions LLC
      (1565); Green Tree Insurance Agency of Nevada, Inc. (7331); Green Tree Investment Holdings III LLC
      (1008); Green Tree Servicing Corp. (3552); Marix Servicing LLC (6101); Mortgage Asset Systems, LLC
      (8148); REO Management Solutions, LLC (7787); Reverse Mortgage Solutions, Inc. (2274); Walter
      Management Holding Company LLC (9818); and Walter Reverse Acquisition LLC (8837). The Debtors’
      principal offices are located at 1100 Virginia Drive, Suite 100, Fort Washington, Pennsylvania 19034.
  2
      Capitalized terms used but not otherwise defined herein shall have the respective meanings ascribed to such
      terms in the Motion.



      WEIL:\97067205\1\41703.0008
19-10412-jlg       Doc 700       Filed 06/12/19    Entered 06/12/19 13:09:53     Main Document
                                                  Pg 2 of 3


January 31, 2012 (Preska, C.J.); and consideration of the Motion and the requested relief

being a core proceeding pursuant to 28 U.S.C. § 157(b); and venue being proper before the

Court pursuant to 28 U.S.C. §§ 1408 and 1409; and the Court having reviewed the Motion

and the Declaration of Sunny Singh in support of the Motion (the “Singh Declaration”); and

it appearing that the Court has jurisdiction over this matter and no notice of the Motion is

necessary; and it appearing that, due to the exigencies surrounding the Motion, as described

in the Singh Declaration, no prior notice of this Order need be provided; and it further

appearing that the relief requested in the Motion is in the best interest of the Debtors, their

estates, creditors, and all parties in interest; and after due deliberation and sufficient cause

appearing therefor;

        IT IS HEREBY ORDERED THAT:

                  1. The Motion is granted to the extent set forth herein.

                  2. The hearing to consider the Settlement Motion shall be held on June 26,

2019 at 2:00 p.m. (ET).

                  3. Any objections to the Settlement Motion must be made in writing and

served in accordance with the procedures set forth in the Order Implementing Certain Notice

and Case Management Procedures [ECF No. 211], including the Provision that two single-

sided copies be delivered to Chambers (the “Case Management Order”),[JLG] and filed

with the Court, so as to be received on or before June 19, 2019 at 4:00 p.m. (ET).

                  4. The Debtors must file and serve a reply to any objection to the

Settlement Motion in accordance with the Case Management Order no later than June 23,

2019 at 4:00 p.m. (ET). [JLG]




                                                       2
   WEIL:\97067205\1\41703.0008
19-10412-jlg       Doc 700       Filed 06/12/19    Entered 06/12/19 13:09:53       Main Document
                                                  Pg 3 of 3


                  5. The Debtors shall provide a copy of this order to all parties-in-interest

together with notice of the hearing on the Settlement Motion by email and overnight mail

by June 13, 2019. [JLG]

                  6. The Debtors are authorized to take all action necessary to effectuate the

relief granted in this Order.

                  7. The Court shall retain jurisdiction to hear and determine all matters arising

from or related to the implementation, interpretation, and/or enforcement of this Order.



   Dated: June 12, 2019
          New York, New York
                                                     /s/   James L. Garrity, Jr.
                                                    UNITED STATES BANKRUPTCY JUDGE




                                                           3
   WEIL:\97067205\1\41703.0008
